******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
   TOWN OF TRUMBULL v. LINDA A. PALMER,
      EXECUTRIX (ESTATE OF MICHAEL
            A. KNOPICK), ET AL.
                 (AC 36718)
                Gruendel, Lavine and Bishop, Js.
    Argued September 25—officially released December 1, 2015

   (Appeal from Superior Court, judicial district of
                Fairfield, Bellis, J.)
  Helene B. Knopick, self-represented, the appellant
(defendant).
  Matthew Hausman, with whom was Darin L. Cal-
lahan, for the appellee (plaintiff).
                          Opinion

   BISHOP, J. The defendant Helene B. Knopick1
appeals from the judgment of the trial court granting
the motion of the plaintiff, the town of Trumbull, to
open a judgment of dismissal and return the present
action to the Superior Court docket. On appeal, the
defendant claims, inter alia, that the court lacked the
authority to grant the plaintiff’s motion to open.2 We
affirm the judgment of the trial court.
   This appeal arises in conjunction with a foreclosure
action filed by the plaintiff against the defendant in
August, 2002, that resulted in the entry of a judgment
of foreclosure by sale on September 13, 2005. Following
this initial judgment, the defendant unsuccessfully
appealed to this court; see Trumbull v. Palmer, 104
Conn. App. 498, 934 A.2d 323 (2007), cert. denied, 286
Conn. 905, 944 A.2d 981 (2008); and, after the judgment
was affirmed and a new sale date was set by the trial
court, the defendant again appealed; see Trumbull v.
Palmer, 123 Conn. App. 244, 1 A.3d 1121, cert. denied,
299 Conn. 907, 10 A.3d 526 (2010); further delaying
implementation of the terms of the judgment. Indeed,
throughout its tortured procedural course, this action
has been the subject of a multitude of defense filings
that have served to delay resolution of the action and,
after the entry of judgment, effectuation of its terms.3
   Ultimately, and likely due to its vintage, the case was
placed on the dormancy docket of the Superior Court
and a status conference was scheduled for March 3,
2014. When the plaintiff’s attorney, who mistakenly
believed that the status conference had been scheduled
for March 4, 2014, did not appear in court on March 3,
2014, the court dismissed the case due to counsel’s
failure to attend. On March 6, 2014, the court sent notice
of the judgment of dismissal to the parties. On March
4, the plaintiff’s attorney realized his mistake, contacted
the court, and learned of the dismissal. Thereafter, on
March 5, 2014, the plaintiff filed a motion to open the
judgment of dismissal pursuant to General Statutes
§ 52-212a and Practice Book § 17-4. In the motion, coun-
sel represented that he, ‘‘by mistake, accident, inadver-
tence, reasonable cause and/or excusable neglect
incorrectly entered the date of [the] status conference
on his calendar for March 4, 2014.’’ Additionally, counsel
represented in the motion to open that this was ‘‘the
first such time the undersigned counsel ha[d] missed
a status conference or any other court mandated
appearance in this matter’’ and that ‘‘this [was] not a
matter where a plaintiff failed to close the pleadings
or otherwise push the matter to trial. . . . [Rather] a
judgment in favor of the plaintiff and against the defen-
dants existed at the time of dismissal. . . . [A]nd given
that the undersigned’s failure to appear at the March
3, 2014 status conference was the result of an isolated
incident of mistake, accident, inadvertence, reasonable
cause and/or excusable neglect, this Honorable Court
should grant th[e] motion to open the judgment and set
aside the dismissal, and restore the matter onto the
regular docket . . . .’’ In this filing, the plaintiff’s attor-
ney did not include an affidavit attesting to the represen-
tations stated in his motion.4
   By pleading dated March 20, 2014, the defendant
objected to the plaintiff’s motion to open, asserting
that the court lacked the authority to grant the motion
because it did not comply with the terms of General
Statutes § 52-212, which requires that a motion to open
must be ‘‘verified by the oath of the complainant or his
attorney . . . .’’ General Statutes § 52-212 (b). On
March 24, 2014, the court held a hearing on the plaintiff’s
motion during which counsel for the plaintiff made
factual representations to the court that mirrored those
set forth in the motion to open the judgment of dis-
missal. Following this hearing and on the same day,
the court granted the plaintiff’s motion to open. This
appeal followed.
   On appeal, the defendant claims that the court lacked
the authority to grant the motion to open the judgment
of dismissal because the motion was not accompanied
by an affidavit as required by § 52-212. In response, the
plaintiff claims that the court had the authority to open
the judgment because the motion to open was timely
filed pursuant to § 52-212a, which does not require an
affidavit. We agree with the plaintiff and conclude that
§ 52-212a applies to the present case. In sum, the court
had the authority to open the judgment of dismissal
in the absence of a supporting affidavit because the
pertinent statute, § 52-212a, does not require such an
affidavit.
   ‘‘Our standard of review is well settled. Whether a
court has authority to grant a motion to open requires
an interpretation of the relevant statutes. Statutory con-
struction, in turn, presents a question of law over which
our review is plenary.’’ Opoku v. Grant, 63 Conn. App.
686, 690, 778 A.2d 981 (2001).
   Our analysis of §§ 52-212a and 52-212 is guided by
General Statutes § 1-2z and principles of statutory con-
struction. Nelson v. Dettmer, 305 Conn. 654, 673, 46
A.3d 916 (2012). We begin with the text of § 52-212a,
which provides in relevant part: ‘‘Unless otherwise pro-
vided by law and except in such cases in which the
court has continuing jurisdiction, a civil judgment or
decree rendered in the Superior Court may not be
opened or set aside unless a motion to open or set aside
is filed within four months following the date on which
it was rendered or passed. . . .’’ Under the plain lan-
guage of that statute, a trial court has the authority to
open a civil judgment provided a motion to open is filed
within four months following the entry of judgment.
Ramos v. J.J. Mottes Co., 150 Conn. App. 842, 845, 93
A.3d 624 (2014).
    By contrast, § 52-212 (a) provides: ‘‘Any judgment
rendered or decree passed upon a default or nonsuit
in the Superior Court may be set aside, within four
months following the date on which it was rendered
or passed, and the case reinstated on the docket, on
such terms in respect to costs as the court deems rea-
sonable, upon the complaint or written motion of any
party or person prejudiced thereby, showing reasonable
cause, or that a good cause of action or defense in
whole or in part existed at the time of the rendition of
the judgment or the passage of the decree, and that
the plaintiff or defendant was prevented by mistake,
accident or other reasonable cause from prosecuting
the action or making the defense.’’ (Emphasis added.)
Subsection (b) of § 52-212 additionally requires that
‘‘[t]he complaint or written motion shall be verified by
the oath of the complainant or his attorney . . . .’’
   Comparing and contrasting § 52-212 and § 52-212a,
we conclude that the latter and not the former statute
pertains to the procedural facts we confront. Here, the
court did not render a judgment upon nonsuit or default
as contemplated in § 52-212. Rather, the court rendered
a judgment of dismissal in response to the failure of
the plaintiff’s counsel to attend a dormancy status con-
ference. In contrast to § 52-212a, the plain language of
§ 52-212 makes clear that it pertains to judgments upon
nonsuit or default, neither of which occurred in the
present case. Accordingly, the defendant’s reliance on
§ 52-212 is misplaced.
   The only pertinent requirement of § 52-212a is that
the motion to open be filed within four months of the
date notice of the dismissal was sent to the parties.
General Statutes § 52-212a; see also Ramos v. J.J. Mot-
tes Co., supra, 150 Conn. App. 845 (‘‘a trial court has the
authority to open a civil judgment within four months
following the entry of judgment’’). Consequently,
because the plaintiff filed a motion pursuant to § 52-
212a to open the judgment of dismissal within four
months after notice of the dismissal was sent, the court
had the authority to grant the plaintiff’s motion.5
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
    The complaint named several additional defendants, none of whom is
a party to this appeal. We therefore refer in this opinion to Knopick as
the defendant.
  2
    The only claim properly before us on appeal is whether the court lacked
the authority to open the judgment. This challenge to the court’s authority
to grant a motion to open is appealable as an exception to the general rule
that an order granting a motion to open is not an appealable final judgment.
Solomon v. Keiser, 212 Conn. 741, 747, 562 A.2d 524 (1989). Accordingly,
we address only the defendant’s claim that the court lacked the authority to
grant the plaintiff’s motion to open; all other claims raised in the defendant’s
brief—including those related to the merits of the court’s action—are beyond
the proper scope of this appeal. Byars v. FedEx Ground Package System,
Inc., 101 Conn. App. 44, 46 n.2, 920 A.2d 352 (2007).
  3
    A review of the court’s docket reveals 449 entries and the filing of two
appeals with various motions attending those appeals. Trumbull v. Palmer,
supra, 104 Conn. App. 498; Trumbull v. Palmer, supra, 123 Conn. App. 244.
  4
    Subsequently, on April 23, 2014, counsel filed such an affidavit.
  5
    Although we conclude that § 52-212 does not apply to this case, we note
that the plaintiff’s attorney timely complied with the affidavit requirement
of § 52-212 when he subsequently filed the affidavit on April 23, 2014. See
Carter v. D’Urso, 5 Conn. App. 230, 234, 497 A.2d 1012 (concluding that
because court received affidavit ‘‘well within the four month period’’ of § 52-
212 ‘‘court could not reasonably deny the motion because of a procedural
deficiency which had been cured prior to its decision’’), cert. denied, 197
Conn. 814, 499 A.2d 63 (1985).